Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 22, 2020

                                     No. 04-19-00226-CR

                                 Jose Trinidad GONZALEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0458
                          Honorable Velia J. Meza, Judge Presiding


                                        ORDER
        This appeal is set for oral argument submission on Tuesday, May 19, 2020, at 9:00 a.m.,
before a panel consisting of Chief Justice Sandee Bryan Marion, Justice Patricia O. Alvarez, and
Justice Liza A. Rodriguez. In accordance with the Texas Supreme Court’s emergency orders in
response to the COVID-19 pandemic, the oral argument will be held through the Fourth Court of
Appeals’ Zoom license. Counsel are instructed not to appear at the court’s physical address.

      Counsel will receive a separate e-mail that will contain a link for the oral argument.
Counsel are admonished as follows:

       1. The link to Zoom is only for lead counsel of record and is not to be shared with any
other person. Lead counsel will need a computer or other electronic device with a camera, a
microphone, and access to the Internet. If lead counsel intends to present any exhibits during
oral argument, any such exhibits must be electronically filed by noon on the day before
argument.

       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
co-counsel, clients, and the public. The argument can be accessed using the following link:

                 https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A
       3. Lead counsel are encouraged to familiarize themselves with the Zoom platform. The
clerk of the court will contact lead counsel no later than the week before argument to verify
connectivity and equipment.

       4. Lead counsel must wear court-appropriate attire and choose an appropriate
background.

       The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal
argument. If any participant’s link is disconnected during argument, timing of the argument will
stop until the participant is able to reconnect.

       If either party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this notice.

Entered on this 22nd day of April, 2020.

                                                                  PER CURIAM



ATTESTED TO: _____________________________
                          MICHAEL A. CRUZ,
                          Clerk of Court